Giegerich, J.
The plaintiff is an organization incorporated for the purpose of rendering legal aid to persons needing and deserving such aid. Its expenses are largely defrayed by contributions of its members and other benevolent persons. During the twenty-seven years of its existence it has handled 146,198 cases at an expense to itself of $148,052, and has recovered over $1,000,000 for its clients. During *128the year 1902 it handled over 15,000 cases at an expense of over $17,000 and recovered for its clients over $53,000. Its name and the benevolent character of its work have become well known throughout the community. In April, 1903, the defendant was incorporated under the name, “ The Cooperative Legal Aid Society,” and is soliciting business under that name in a room at 132 Nassau street, in this city. An example of its activities-is shown in a communication attached to the moving affidavits, which is printed upon its stationery and directed to “ Hr. Hock Hung, Bellevue Hospital,” offering to take his case on a contingency and to send a representative to call upon him if he should be unable to come to its office. The defendant denies that it had any knowledge at the time of its incorporation of the name of the plaintiff, and insists that there are various other organizations in this city of a similar name, such as the “ People’s Legal Aid Society ” and the “ New York and Brooklyn Legal Aid Society.” The replying affidavits on behalf of the plaintiff state that the former society is conducted by persons who obtain personal injury cases by means of circulars and the personal solicitation of their agents, and that a number of such clients have afterward come to the plaintiff for advice, and stated that they had made agreements with such persons to conduct their cases for not less than 25 per cent, of the amount recovered. It is also stated that that society has discontinued business. In the replying affidavits it is further explained that the “ New York and Brooklyn Legal Aid Society ” is a name adopted by an individual lawyer within the last few months for the purpose of getting business, and that he has been warned to discontinue the use of that name or proceedings. would be-taken against him. Without going further into the facts, it is enough to state my conclusion that the motion for a temporary injunction should be granted. There is a grave doubt in my mind whether the name is properly descriptive of the business of the defendant^ as the same is disclosed in the papers .submitted. That it is calculated to deceive and will deceive large numbers of persons who would carry their business to *129it upon the strength of the plaintiff’s reputation and in the belief that they were dealing with the plaintiff, there can be no doubt. The class of persons to whom, the plaintiff has extended its assistance is such that they are more likely to bfe deceived by the similarity of name than would persons of wider experience and information.
The motion should be granted, with ten dollars' costs, provided the plaintiff, within ten days after service of notice of entry of the order hereon, which is to be entered on two days’ notice of settlement, give an undertaking in a sum to be specified in such order, to the effect that it will pay to the defendant such damages as. the latter may sustain by reason of the injunction, if the court finally decides that it was not entitled thereto.
Ordered accordingly.